Exhibit 10.3

SEVERANCE AGREEMENT AND RELEASE
This Severance Agreement and Release (“Agreement”) is entered into between
Michael Kuritzkes (“Employee”) and Harbinger Group Inc. (the “Company”).
1.Recitals
(a)Employee and the Company are parties to an employment agreement dated as of
June 17, 2013 (the “Employment Agreement”);
(b)The Employment Agreement requires that Employee execute a release as a
condition to receiving severance payments and benefit; and
(c)Employee and the Company desire to fully and finally resolve and settle any
and all issues between them, actual or potential, whether or not relating to
Employee’s employment with the Company and the termination of such employment as
set forth in this Agreement.
2.
Last Day of Employment

Employee and the Company acknowledge and agree that the Recitals set forth in
Paragraph 1 of this Agreement are accurate. Employee’s last day of employment is
June 13, 2014 (the “Termination Date”). As of the Termination Date, Employee
will be relieved of the duties and responsibilities of Employee’s position, and
will have no authority to and may not represent himself as an employee or agent
of the Company for any purpose.
3.
Payments to Employee

(a)Separation Payments. Provided that Employee delivers to the Company a signed
original of this Agreement after the Termination Date and within the time period
described in Paragraph 6(b) of this Agreement and does not revoke this
Agreement, and subject to Employee’s compliance with the Non-Disclosure of
Confidential Information, Return of Property, Non-Disparagement, Intellectual
Property Rights and Non-Solicitation provisions of the Employment Agreement and
Paragraph 9 (Confidentiality and Non-Disclosure of Company Information) of this
Agreement, the Company will pay and provide Employee, and Employee will accept,
as and on behalf of Releasor from the Company on behalf of each Releasee, the
following payments and benefits (“Separation Payments”) in consideration for
Employee’s release of claims against the Company and Releasees as set forth in
this Agreement, Employee’s agreeing to the covenants set forth in Paragraph 9 of
this Agreement, and the other promises and obligations set forth in this
Agreement:
(i)severance pay in the amount of $500,000, payable in substantially equal
monthly installments consistent with the Company’s payroll practices;
(ii)vesting of options to purchase 12,500 shares of Company stock that were
awarded to Employee pursuant to the Employee Nonqualified Option Award Agreement
between Employee and the Company dated as of August 16, 2013 (the “August Stock
Option Agreement”);
(iii)vesting of 8,333 shares of Restricted Stock that were awarded to Employee
pursuant to the Restricted Stock Award Agreement between Employee and the
Company dated as of August 16, 2013 (the “August Restricted Stock Agreement”);
(iv)payment of $62,000, which is 50% of the unpaid deferred cash portion of
Employee’s 2013 Annual Bonus;
(v)vesting of options to purchase 7,773 shares of Company stock that were
awarded to Employee pursuant to the Employee Nonqualified Option Award Agreement
between Employee and the Company dated as of December 2, 2013 (the

1

--------------------------------------------------------------------------------

Exhibit 10.3

(vi)“December Stock Option Agreement,” and together with the August Stock Option
Agreement, the “Stock Option Agreements”);
(vii)vesting of 19,360 shares of Restricted Stock that were awarded to Employee
pursuant to the Restricted Stock Award Agreement between Employee and the
Company dated as of December 2, 2013 (the “December Restricted Stock Agreement,”
and together with the August Restricted Stock Agreement, the “Restricted Stock
Agreements”);
(viii)eligibility for an Annual Bonus for the fiscal year ending September 30,
2014, which shall be paid (for the cash portion of any such bonus) or granted
(for the equity portion of any such bonus) on the same terms and at the same
time as other executives, except that (A) Employee shall only be entitled to 50%
of any deferred cash component of the Annual Bonus, if any, which shall be paid
as a lump sum payment made within seventy-four (74) days of the end of the
fiscal year for which it is awarded (notwithstanding any provision of Section
5(c)(ii) of the Employment Agreement, or Section 3(b) of this Agreement,
providing for earlier payment), (B) only 50% of the equity grant (restricted
stock and options) otherwise calculated pursuant to Appendix A of the Employment
Agreement will be awarded, and (C) such equity grant shall be granted, and will
be vested, as of the date the Annual Bonus is awarded; and
(ix)if Employee elects health insurance continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then the Company will reimburse Employee for the cost of COBRA premiums in
excess of the cost of such benefits that active employees of the Company are
required to pay for a period of twelve (12) months or until Employee obtains
individual or family coverage through another employer, whichever comes first
(the “COBRA Period”), subject to the conditions that: (A) Employee is
responsible for immediately notifying the Company if Employee obtains
alternative insurance coverage, (B) Employee will be responsible for the entire
COBRA premium amount after the end of the COBRA Period; (C) if Employee declines
COBRA coverage, then the Company will not make any alternative payment to
Employee in lieu of paying for COBRA premiums, and (D) such COBRA reimbursement
payments shall be paid on an after tax basis as additional taxable compensation
to the Employee.
  
(b)Deductions; Time of Payments; Forfeiture of Unvested Awards. All Separation
Payments and vested equity grants are subject to withholding and deductions as
required by applicable laws. Separation Payments which do not constitute
nonqualified deferred compensation and are not subject to Section 409A (as
defined in the Employment Agreement) shall commence five (5) days after the
Release Condition (as defined in the Employment Agreement) is satisfied and
payments and benefits which are subject to Section 409A shall commence on the
60th day after the Termination Date (subject to further delay, if required
pursuant to Section 20(d) of the Employment Agreement) provided that the Release
Condition is satisfied. All of Employee’s unvested restricted stock and option
awards, and deferred cash compensation awards, that did not vest as of the
Termination Date shall be forfeited as of the Termination Date.
(c)Other Payments. The Company shall pay Employee’s accrued but unpaid Base
Salary (as defined in the Employment Agreement) through the Termination Date,
unused vacation time accrued through the Termination Date, and unreimbursed
business expenses (pursuant to the Employment Agreement) incurred through the
Termination Date. Employee’s rights to receive benefits after the Termination
Date from employee benefit plans (other than the

2

--------------------------------------------------------------------------------

Exhibit 10.3

Harbinger Group Inc. Severance Plan) in which Employee was a participant while
employed by the Company shall be governed by the terms of such employee benefit
plans.
(d)Consideration. Employee acknowledges and agrees that: (i) the Separation
Payments set forth above are adequate consideration for all of the terms of this
Agreement; (ii) the Separation Payments set forth above do not include any
benefit, monetary or otherwise, that was earned or accrued or to which Employee
was already entitled without signing this Agreement on the date this Agreement
was executed by Employee; and (iii) any monetary or other benefits which, prior
to the execution of this Agreement, Employee may have earned or accrued or to
which Employee may have been entitled (other than the payments described in
Paragraph 3(c) above) have been paid, or such payments or benefits are expressly
described in this Agreement or have been released, waived or settled by Releasor
pursuant to this Agreement.
(e)Repayment. Employee acknowledges that notwithstanding any provision of this
Paragraph 3 to the contrary, to the extent that any portion of the Severance
Payments is determined to be incentive compensation that is required by
applicable law or written Company policy adopted to implement the requirements
of such law (including without limitation Section 304 of the Sarbanes Oxley Act
and Section 954 of the Dodd Frank Act) to be subject to any required clawback,
forfeiture, recoupment or similar requirement, then such amount shall be subject
to any required clawback, forfeiture, recoupment or similar requirement.
4.
Release and Waiver of Claims by Employee

THIS PARAGRAPH PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS PARAGRAPH 4 CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.
(a)In consideration of Employee’s receipt and acceptance of the consideration
contained in this Agreement from and/or on behalf of Releasees, Employee, on
Employee’s own behalf and on behalf of Employee’s heirs, executors,
administrators, successors and assigns, (collectively, “Releasor”) hereby
irrevocably, unconditionally and generally releases:
(i)the Company;
(ii)the Company’s parents, and direct and indirect affiliates, subsidiaries,
divisions, and other related entities (“Affiliates”), including without
limitation Harbinger Capital Partners, LLC;
(iii)all funds managed by the Company and its Affiliates (“Funds”)
(collectively, the Company, its Affiliates and Funds are referred to as the “HGI
Entities”); and
(iv)the current and former shareholders, directors, officers, partners, members,
agents, attorneys and employees, of the HGI Entities, including without
limitation Philip A. Falcone (“Affiliated Persons”) (the persons described in
Paragraphs 4(a)(i) - (iv) are collectively referred to as “Releasees”, and each,
as “Releasee”)
from or in connection with, and Releasor hereby waives and/or settles, with
prejudice, any and all actions, causes of action, suits, debts, dues, sums of
money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever and which Releasor ever had, now has or hereafter can, shall
or may have as of the Effective Date of this Agreement, including, without
limitation, arising directly or indirectly pursuant to or out of any aspect of
Employee’s employment with the Company or any relationship with any other
Releasee, the payment or nonpayment of any compensation by any of

3

--------------------------------------------------------------------------------

Exhibit 10.3

the HGI Entities, the performance of services for the Company or any Releasee or
the termination of such employment or services.
(b)Specifically, without limitation, this release shall include and apply to any
rights and/or claims
(i)arising under any contract or employment arrangement between Employee and the
Company, express or implied, written or oral, including without limitation the
Employment Agreement and any bonus agreement or equity award agreement;
(ii)for payment of any bonuses, except for the bonus payments expressly set
forth in Section 3(a) of this Agreement;
(iii)for constructive termination, unfair dismissal and/or wrongful dismissal or
termination of employment;
(iv)arising under any applicable federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices and/or, specifically, that prohibit
discrimination based upon age, race, religion, sex, national origin, pregnancy,
disability or any other unlawful bases, including without limitation, the United
States Constitution, the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as amended, the
Americans with Disabilities Act of 1990, as amended, the Age Discrimination in
Employment Act, as amended, the Family Medical Leave Act of 1993, as amended,
the Pregnancy Discrimination Act of 1978, as amended, Employee Retirement Income
Security Act of 1990, as amended, the Workers Adjustment and Relocation Notice
Act, as amended, the Equal Pay Act, as amended, the Sarbanes Oxley Act, as
amended, and the Dodd Frank Act, and any similar applicable statutes, orders,
laws, ordinances, regulations or the like, or case law, of the State of New York
or any state in which any Releasee is subject to jurisdiction, and/or any
political subdivision thereof, including without limitation, the New York State
Human Rights Law (including its prohibitions of age discrimination), as amended,
the New York City Human Rights Law (including its prohibitions of age
discrimination), as amended, the New York Labor Law, as amended, and the New
York Civil Rights Law, as amended; or based upon any other federal, state or
local statutes, orders, laws, ordinances, regulations or the like, to the
fullest extent permitted by such law;
(v)for tortious or harassing conduct, infliction of mental distress,
interference with contract, fraud, libel or slander, or on any other common law
basis; and
(vi)for damages, including without limitation, punitive or compensatory damages,
or for attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.
(c)Notwithstanding any provision of the foregoing to the contrary, Employee is
not waiving or releasing:
(i)any claims for indemnification pursuant to the Employment Agreement or any
applicable law;
(ii)any claims for vested benefits pursuant to the terms of the employee benefit
plans in which Employee was a participant before the Termination Date;
(iii)any claims relating to Employer’s ownership of (A) 22,927 shares of Company
stock granted to Employee on November 29, 2013, or (B) vested options to
purchase 9,205 shares of Company stock that were awarded to Employee pursuant to
the December Stock Option Agreement;

4

--------------------------------------------------------------------------------

Exhibit 10.3

(iv)any claims which arise after the Effective Date; and
(v)any claims to enforce this Agreement.
5.
Release of Unknown Claims

Releasor expressly understands and acknowledges that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and Releasor explicitly took that into account in
determining the amount of consideration to be paid for the giving of the
releases described in Paragraph 4 of this Agreement, and a portion of said
consideration and the mutual covenants contained herein, having been bargained
for between the parties with the knowledge of the possibility of such unknown
claims, were given in exchange for a full satisfaction and discharge of all such
claims.
6.
Employee Acknowledgments

By executing this Agreement, Employee agrees and acknowledges that:
(a)Employee understands all of the terms of this Agreement, and such terms are
fair and reasonable, and are not the result of any fraud, duress, coercion,
pressure or undue influence exercised by or on behalf of any Releasee;
(b)Employee has been provided a reasonable period of time (e.g., at least twenty
one (21) days) to review and consider signing this Agreement;
(c)Employee has been informed that Employee has a period of seven (7) calendar
days after the date of delivery of a signed Agreement the President of the
Company at 450 Park Avenue, 30th Floor, New York, NY 10022 in which Employee may
revoke this Agreement (the “Revocation Period”), and that revocation must be
made by delivery of written notice of revocation to the President of the Company
at 450 Park Avenue, 30th Floor, New York, NY 10022 prior to the end of the
Revocation Period.
(d)Employee has been directed by the Company to consult with an attorney of
Employee’s choice before signing this Agreement;
(e)Employee is not relying on any representation or statement made or contained
outside of those set forth in this Agreement and Employee expressly disclaims
reliance on any such representation or statement; and
(f)Employee has agreed to and entered into this Agreement and all of the terms
hereof, knowingly, freely and voluntarily.
7.
Effect of This Agreement on the Employment Agreement

Employee and the Company acknowledge and agree that any Nondisclosure of
Confidential Information, Non-Solicitation, Return of Property, Intellectual
Property Rights, Non-Disparagement, Remedies and Injunctive Relief, Cooperation,
Arbitration, Governing Law and Venue, Amendment, Waiver, 409A, Indemnification,
Severability, No Construction Against Drafter, Notices, and Headings and
References provisions of the Employment Agreement shall survive the cessation of
Employee’s employment by the Company, and that all of the other provisions of
the Employment Agreement shall cease to be in effect as of the Termination Date.
Employee and the Company further acknowledge and agree that if there is any
conflict between the Nondisclosure of Confidential Information, Return of
Property, or Non-Disparagement provisions of the Employment Agreement and
similar provisions of this Agreement, then the provisions of this Agreement will
be controlling.
8.
Covenant Not to Sue

Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee agrees not

5

--------------------------------------------------------------------------------

Exhibit 10.3

to commence, maintain, prosecute or participate as a party in any action or
proceeding in any court or arbitration forum against the Company or any other
Releasee with respect to any claim arising from any act, omission, transaction
or occurrence up to and including the Effective Date of the execution of this
Agreement which is released and waived by Paragraph 4 of this Agreement.
Employee further agrees not to instigate, encourage, assist or participate in
any court action or arbitration proceeding commenced by any other person (except
a government agency or as required by subpoena or court order) against the
Company or any other Releasee. In the event any government agency seeks to
obtain any relief on behalf of Employee with regard to any claim released and
waived by Paragraph 4 of this Agreement, Employee covenants not to accept,
recover or receive any monetary relief or award that may arise out of or in
connection with any such proceeding.
9.
Company Non-Admission

This Agreement and the Separation Payments made under this Agreement are not
intended to be, shall not be construed as and are not an admission or concession
by any Releasee of any wrongdoing or illegal or actionable acts or omissions,
and each Releasee expressly denies that any of them engaged in any wrongdoing or
illegal or actionable acts or omissions. Employee, as and on behalf of Releasor,
hereby represents and agrees that no written or oral statements, suggestions or
representations that any Releasee has made or implied any such admission or
concession have been or shall be made directly or indirectly by or on behalf of
Employee.
10.
Confidentiality and Non-Disclosure of Company Information

Employee hereby acknowledges that during Employee’s employment Employee had
access to, and may have acquired, proprietary, private and/or otherwise
confidential information (“Confidential Information,” as defined and described
in this paragraph). Confidential Information shall mean all non-public
information, whether or not created or maintained in written or electronic form,
which constitutes, relates to or refers to, among other things not numerated:
(i)The Company and/or any other Releasee, and/or any aspect of any Releasee’s
business or activities, including without limitation their trade secrets; their
business and product development plans; their marketing strategies and plans;
their financial information; their investment performance and investment
performance data; their manner and method of conducting business; customers and
potential customers; and investors and prospective investors;
(ii)any natural person or entity (“Person”) identified as a potential investor
in or customer of or who Employee knows to be a potential investor in or
customer of any of the HGI Entities;
(iii)any Person with which any Releasee transacted business during Employee’s
employment;
(iv)any non-public information obtained from any Person other than a Releasee
which is protected and/or governed by a confidentiality agreement or other
understanding that the information be treated as confidential;
(v)any information or documents provided or produced in any litigation involving
any Releasee, or that are protected and/or governed by a confidentiality
agreement or stipulation;
(vi)any information protected and/or governed by the attorney-client privilege,
work product immunity or any similar privilege or immunity; and

6

--------------------------------------------------------------------------------

Exhibit 10.3

(vii)any personal information, including without limitation any information
involving the personal lives or habits, of any Releasee who is a natural person
or any immediate relative of any Releasee who is a natural person.
All of the foregoing are illustrative, and Confidential Information shall not be
limited to those illustrations.
(a)Employee and/or any Releasor agree not to use any Confidential Information or
Confidential Materials, in any manner, directly or indirectly, and agree not to
disclose, orally or in writing or by any other means, directly or indirectly, to
any person (other than to Employee’s attorney and accountant, each of whom shall
be directed by Employee not to disclose such information), any Confidential
Information or Confidential Materials, including without limitation the
information described in Paragraphs 10(a)(i)-(vi), and further agree not to
disclose to any other person:
(i)information concerning any aspect of Employee’s employment with the Company
or relationship with any other Releasee, the payment or nonpayment of any wages
or compensation, the performance of services for the Company or any Releasee, or
the termination of such employment or services;
(ii)any facts, claims or assertions relating or referring to any conduct or
practices by or on behalf of any Releasee;
(iii)any facts, claims or assertions relating or referring to any experiences of
Employee or treatment Employee received by or on behalf of any Releasee during
Employee’s employment through the date of this Agreement, which experiences or
treatment could have provided a factual or legal basis for any claim of any kind
in any action or proceeding before any court or administrative or arbitral body;
(iv)the existence or terms of this Agreement; and
(v)the amount of any payment made hereunder.
(b)Notwithstanding the foregoing,
(i)the provisions of this Paragraph 10 do not apply to Employee’s truthful
testimony in court or an administrative or arbitration tribunal, and do not
restrict Employee in providing information in response to a subpoena or court
order, provided, however, that this clause (i) does not waive any
attorney-client privilege or work product immunity with respect to any
communication between Employee and the Company and/or its employees and agents
that is subject to such privilege or immunity;
(ii)in response to any inquiry concerning any of the foregoing or otherwise,
Employee may describe the positions and salaries Employee held, the job duties
and functions Employee performed, and the dates of commencement and termination
of Employee’s employment; and
(c)In the event that Employee and/or any Releasor receives a subpoena or any
other written or oral request for any Confidential Information, Confidential
Materials or any other information concerning any Releasee, including without
limitation, such information governed by Paragraph 10 of this Agreement,
Employee shall, to the extent permissible by law, within two (2) business days
of the service or receipt of such subpoena or other request:
(i)notify the Company in writing, by email to Omar Asali (or his successor) with
a copy to the Legal Department of the Company; and
(ii)provide a copy of such subpoena or other request, if in writing, and/or
disclose the nature of the request for information, if oral, to Omar Asali (or
his successor) and a copy of any such document to the Legal Department of the
Company.
(d)Employee acknowledges that this Paragraph 10 constitutes a material term in
this Agreement, without which the Company would not enter into this Agreement.

7

--------------------------------------------------------------------------------

Exhibit 10.3

11.
Company Remedies

The covenants, representations and acknowledgments made by Releasor in this
Agreement shall survive the execution of this Agreement and the delivery of the
Separation Payments to be made hereunder. Except as may be prohibited by law, in
the event that Employee has committed or commits a breach of any term, condition
or covenant in Paragraph 9 of this Agreement or in any of the Non-Disparagement,
Non-Solicitation, or Return of Property provisions of the Employment Agreement,
Releasees shall be excused and released from any obligation to make the
Separation Payments contemplated by this Agreement and any installment thereof;
Releasor shall be obligated to return to the Company any such payment that has
been paid pursuant to Paragraph 3(a); and Releasor shall also be liable for any
damages suffered or incurred by any Releasee by reason of such misstatement or
breach. Notwithstanding anything to the contrary in this Paragraph 11, under no
circumstances will the Company be excused from paying, nor shall Employee be
obligated to return, an amount of $50,000 of the total consideration paid to
Employee under Paragraph 3(a) of this Agreement.
12.
Entire Agreement; Severability

This Agreement, the Employment Agreement (to the extent applicable as described
in Paragraph 7 of this Agreement), the Stock Option Agreements and the
Restricted Stock Agreements together constitute the sole and complete
understanding and agreement between the parties with respect to the matters set
forth herein, and there are no other agreements or understandings, whether
written or oral and whether made contemporaneously or otherwise. If any
provision of this Agreement is determined to be void, voidable or unenforceable,
it shall have no effect on the remainder of this Agreement, which shall remain
in full force and effect.
13.
Choice of Law and Venue

This Agreement shall in all respects be subject to, governed by and enforced and
construed pursuant to and in accordance with the laws of the State of New York,
without regard to and excluding the choice of law rules of any applicable
jurisdiction. Any dispute arising under this Agreement shall be subject to
arbitration pursuant to Article VIII of the Plan. Furthermore, with respect to
any controversy, claim or dispute between Employee and any Releasee that is not
subject to arbitration and with respect to any proceeding in aid of or in
connection with arbitration or to enforce, modify or vacate an arbitration
award, Employee agrees and consents to submit to personal jurisdiction in the
State of New York in any state or federal court of competent subject matter
jurisdiction situated in New York County, New York. In addition, Employee waives
any right to challenge in another court any judgment entered by such New York
County court or to assert that any action instituted by the Company in any such
court is in the improper venue or should be transferred to a more convenient
forum. Further, Employee and the Company waive any right Employee or it may
otherwise have to a trial by jury in any action to enforce the terms, or for
breach, of this Agreement.
14.
Amendment; No Waiver; Section 409A

(a)No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Employee and a duly authorized
officer of the Company (other than Employee).
(b)The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or

8

--------------------------------------------------------------------------------

Exhibit 10.3

any abandonment of any steps to enforce such a right or power, preclude any
other or further exercise thereof or the exercise of any other right or power.
(c)It is the intention of the Company and Employee that this Agreement comply
with the requirements of Section 409A, and this Agreement will be interpreted in
a manner intended to comply with or be exempt from Section 409A. The Company and
Employee agree to negotiate in good faith to make amendments to this Agreement
as the parties mutually agree are necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A. Notwithstanding the foregoing,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or for the account of Employee in
connection with this Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any Affiliate shall have any obligation to
indemnify or otherwise hold Employee (or any beneficiary) harmless from any or
all of such taxes or penalties.
(d)Notwithstanding anything in this Agreement to the contrary, in the event that
Employee is deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation” subject
to Section 409A shall be made to Employee prior to the date that is six (6)
months after the date of Employee’s “separation from service” (as defined in
Section 409A) or, if earlier, Employee’s date of death. Following any applicable
six (6) month delay, all such delayed payments will be paid in a single lump sum
on the earliest permissible payment date. For purposes of Section 409A, each of
the payments that may be made under this Agreement are designated as separate
payments.
(e)For purposes of this Agreement, with respect to payments of any amounts that
are considered to be “deferred compensation” subject to Section 409A, references
to “termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A relating to “separation from service”.
(f)Employee acknowledges that the Company has advised Employee to consult with
an attorney regarding this Agreement, and how Section 409A applies to the
Separation Payments.
15.
Effective Date

Employee shall deliver the executed copy of this Agreement after the Termination
Date and within twenty one (21) days of the Termination Date to Harbinger Group
Inc., 450 Park Avenue, 30th Floor, New York, NY 10022, Attention: President.
This Agreement will become final and binding upon expiration of the seven (7)
day Revocation Period described in Paragraph 6(c) without timely revocation by
Employee (the “Effective Date”).
[Remainder of the page intentionally left blank]

9

--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
hereunto set their hands.


/s/ Michael Kuritzkes             
Michael Kuritzkes    
Date: June 18, 2014




Harbinger Group Inc.
/s/ Philip A. Falcone             
Name: Chief Executive Officer


Date: June 11, 2014







10